        Case 1:21-cv-05718-KPF Document 31 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARY PATON,

                           Plaintiff,

                    -v.-                              21 Civ. 5718 (KPF)

MUNICIPAL CREDIT UNION,                        ORDER OF DISCONTINUANCE
TRANSUNION LLC, and EXPERIAN
INFORMATION SOLUTIONS, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated August 20, 2021, Defendant Experian Information

Solutions, Inc. (“Experian”) reported to the Court that it has reached a

settlement in principal with Plaintiff in this case. Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs as to Experian; provided, however, that within

forty-five (45) days of the date of this Order, the parties may submit to the

Court their own Stipulation of Settlement and Dismissal for the Court to So

Order. Otherwise, within such time Plaintiff may apply by letter for restoration

of the action as to Experian to the active calendar of this Court in the event

that the settlement is not consummated. Upon such application for

reinstatement, the parties shall continue to be subject to the Court’s

jurisdiction, the Court shall promptly reinstate the action to its active docket,

and Plaintiff and Experian shall be directed to appear before the Court, without

the necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive
          Case 1:21-cv-05718-KPF Document 31 Filed 08/20/21 Page 2 of 2




motions, as appropriate. This Order shall be deemed a final discontinuance of

the action with prejudice as to Experian in the event that Plaintiff has not

requested restoration of the case to the active calendar within such 45-day

period.

      The Clerk of Court is directed to adjourn all remaining dates and

deadlines as to Experian.

      SO ORDERED.

Dated: August 20, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
